Citation Nr: 1125011	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1993 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued in March 1999 by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for left and right knee disabilities, and assigned an initial 10 percent disability rating.  In a September 1999 rating decision, the RO assigned separate 10 percent ratings for each knee, effective April 28, 1998. 

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection, the Board has characterized the issues on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).

The Veteran was scheduled for RO hearings in February 2002, March 2003 and June 2003, but she cancelled the March 2003 hearing and failed to report for the February 2002 and June 2003 hearings.  

Later, these matters were remanded by the Board in June 2004 and March 2005 for VA examinations.  In August 2006, the Veteran requested a Board hearing at the RO (Travel Board), which required a third remand in October 2006.  The scheduled hearing was canceled by the Veteran's representative in September 2007.  This matter was remanded again in January 2008 and October 2009 as neither a copy of the April 2007 VA examination report nor the examination notice had been associated with the claims file.  The matter was also remanded so that another VA examination could be scheduled, as the Veteran had indicated that her disabilities had increased since her last VA examination in September 2004, and so that the RO could attempt to obtain private treatment records the Veteran referenced in a February 2009 statement.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's left knee disability has been manifested by pain and swelling in the knee with range of motion no worse than from 0 to 95 degrees and, since August 6, 2002, no more than slight instability of the knee; it has not been manifested by x-ray evidence of arthritis.

2.  Since the grant of service connection, the Veteran's right knee disability has been manifested by pain and swelling in the knee with range of motion no worse than from 0 to 95 degrees and, since August 6, 2002, no more than slight instability of the knee; it has not been manifested by x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2010).

2.  Since the award of service connection, the criteria for an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in cases where the rating decision was issued prior to the enactment of the VCAA, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental SOC (SSOC), is sufficient to cure a timing defect).

Collectively, in letters dated in August 2001, March 2005 and February 2008, VA provided notice to the Veteran regarding what information and evidence was needed to substantiate her claims for higher initial ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini and Dingess.  Further, a September 1999 SOC and subsequent SSOCs set forth the schedular rating criteria pertaining to degenerative joint disease and for knee disabilities and readjudicated the claims, which is sufficient under the VCAA.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issues on appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of the issues on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help claimants obtain evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  Service treatment records and VA examination reports have been associated with the record.  In February 2009 and February 2011 statements, the Veteran indicated that she had been receiving treatment for her bilateral knee disability from a private physician and requested that VA obtain these treatment records.  In accordance with the Board's October 2009 remand, a January 2010 letter to the Veteran requested that she provide the contact information for the facility or doctor who provided the claimed treatment and that she sign and return a VA Form 21-4142, Authorization for Release of Information.  The Veteran was also informed in various letters that she could send treatment records from the doctor to VA herself.  The Veteran has not responded or completed the necessary authorizations for VA to obtain records.  VA has no obligation to seek records that are not adequately identified or for which necessary authorizations have not been provided.  38 C.F.R. § 3.159(c)(1).  Although the Veteran indicated, in her February 2011 response to an SSOC, that she had more evidence to submit in support of her appeal, to date, no further evidence has been submitted.

In compliance with the Board's March 2005 remand, VA scheduled the Veteran for a VA examination in April 2005.  The Veteran failed to report for that examination, but in a subsequent April 2005 letter, indicated that she was not able to make the examination due to the unexpected death of her sister.  The VA scheduled the Veteran for another VA examination again in July 2005.  Again, she failed to report, but in a subsequent September 2005 letter, explained that she did not appear because she was handling business related to the death of her sister.  Another VA examination was scheduled in December 2005.  Again, the Veteran failed to report for that examination and it was cancelled; however, no copy of the examination notification letter is associated with the claims file, so the Board is unsure as to whether the Veteran actually received notice of the December 2005 examination.  She was again scheduled for a VA examination in April 2006, and again failed to report.  In an August 2006 statement, the Veteran indicated that she did not believe that she would receive a complete examination at the East Orange, New Jersey, VA Medical Center (VAMC) and requested that she be scheduled for an examination at the Philadelphia VAMC in instead.  

As requested, VA subsequently scheduled the Veteran for a VA examination at the Philadelphia VAMC in April 2007, but the Veteran called in May 2007 and reported that she was out of town for a few months and would be unable to report for any examinations until she returned.  In compliance with the Board's October 2009 remand, the Veteran was scheduled for another VA examination in May 2010.  Two subsequent May 2010 notes reflect that, one or two days prior to her examination date, the Veteran contacted the VA and informed them that she was out of town when she received the examination notification; that she was still out of town; that she would not be able to attend any examinations until July; and that she would contact the RO and request a new examination date.  The Veteran was subsequently scheduled for another VA examination in August 2010.  The Veteran failed to report and called the VA two days after the examination date and informed them that she was out of town and would not return until September.  The evidence shows that the Veteran was informed at that time that VA could not hold her claim that long and she responded that she would resubmit her claim when she returned.  The evidence of record shows that VA submitted a new examination request in September 2010, and a subsequent note reveals that the Veteran was unable to keep the appointment in October 2010, and that she would call the RO when she was able to make an appointment.  No further call has been received.

VA has repeatedly scheduled the Veteran for examination, only to have her fail to report without showing good cause for her failure to appear.  The Veteran claimed that she did not appear for her April 2006 examination because she did not believe she would receive a complete examination at the East Orange VAMC.  However, when, at her request, VA subsequently scheduled her for examination at the Philadelphia VAMC the Veteran still failed to report without explanation.  With regard to the April 2007, May 2010 and August 2010 examinations, the only explanation the Veteran gave for her continued failure to report was that she had been out of town.  She has not reported that she did not receive adequate notification or that there was something preventing her from returning home so that she could report for examination.  VA has consistently attempted to accommodate the Veteran's requests by scheduling examinations during the months she indicated that she would be available, but the Veteran has continued to fail to report for the appointments.  The Veteran has not given any explanation for her inability to make the most recently scheduled examination in October 2010 and she has not called the RO to request a new examination date.  Thus, the evidence that would have been obtained on examination cannot be considered.

However, in light of the extensive efforts already expended by VA, and inasmuch as the Veteran has not provided good cause for her failure to report for her last scheduled examination, there is no reason to believe that an additional VA examination notice would produce any different results.  Absent competent evidence to the contrary, an additional examination will not be scheduled, and the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2010).

In arriving at this decision, the Board notes that VA's duty to assist the Veteran in the development of her claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  In light of the above, the Board will decide the Veteran's appeal based on the evidence of record.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal.  Accordingly, the Board will proceed to the merits of the appeal.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In a February 1999 rating decision, the RO granted service connection for patellofemoral syndrome; degenerative joint disease, bilateral (claimed as knee problems (degenerative joint disease)).  An evaluation of 10 percent was assigned, effective April 20, 1998, under hyphenated Diagnostic Codes 5299-5003.  The Veteran has appealed this initial rating.

In a September 1999 rating decision, the RO assigned separate 10 percent ratings for degenerative joint disease of the right knee and degenerative joint disease of the left knee, effective April 20, 1998, under hyphenated Diagnostic Codes 5299-5003.

On VA examination in June 1999, the Veteran reported that she experienced sensations of weakness and falling.  There was also mild swelling of the right knee.  However, she denied the use of orthotics or assistive devices.  Furthermore, on physical examination, her gait was grossly normal and there was no evidence of instability or drawer sign on either side, and knee and ankle jerks were 2+ bilaterally.

On VA examination in April 2000, the Veteran complained of pain and swelling in the knees.  On physical examination, the right knee was tender with mild edema.  A mild valgus deformity of the knees was noted.  The Veteran reported that she experienced pain while squatting, kneeling, going up and down stairs, running and during prolonged walking.  However, she did not report instability, giving way or weakness in the knees.  Furthermore, on physical examination, the Veteran ambulated independently and McMurray's test was negative.

By a February 2001 rating decision, the RO kept the separate 10 percent ratings for each knee but under hyphenated Diagnostic Codes 5003-5257.  

On VA examination in August 2002, the Veteran did not report instability of the knees, and on physical examination, the examiner noted that although the Veteran limited deep knee bending, she walked without a limp, there was no effusion or tenderness of either knee, and McMurray signs were negative.  However, the examiner noted that Lachman sign was positive bilaterally.  The diagnosis was lax anterior cruciate ligament in both knees, causing painful instability.  However, a magnetic resonance imaging (MRI) revealed intact bilateral cruciate ligaments and chondromalcia patellae, which would result in no objective findings of instability.

On VA examination in September 2004, the Veteran denied giving way in the knees.  She also denied the use of assistive devices and indicated that she was independent in ambulation and in activities of daily living.  Furthermore, on physical examination, McMurray's, Lachman's and varus and valgus testing were negative for knee instability.  Strength testing was 4/5 with giveway weakness, but only secondary to pain.  Reflexes were +1 bilaterally and symmetrical.  Sensory was intact to lower extremity dermatomes.  Gait was normal and nonantalgic.  The examiner also indicated that there was no evidence of instability or subluxation.

On physical examination of both knees, there was no effusion, no erythema and no atrophy.  Range of motion was 0 to 120 degrees with crepitus.  Palpation revealed no joint line tenderness.  There was pain in the anterior knee joint and pain with patellar grinding.  

Here, the evidence shows that, since the grant of service connection, the Veteran's bilateral knee disability has not been manifested by x-ray evidence of arthritis.  As such, the provisions of Diagnostic Code 5003, which provide for a 10 percent rating for each major joint when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes is not for application here, as the Veteran's range of motion has been no worse than 0 to 95 degrees during the entire period under consideration.  There is no evidence showing that flexion was ever limited to 45 degrees or that extension was limited to 10 degrees, so as to warrant a compensable rating.  Thus, during the pendency of this appeal, the preponderance of the evidence is against more than a noncompensable rating for the Veteran's bilateral knee disability under Diagnostic Codes 5260 and 5261 pertaining to limitation of flexion and extension.  Similarly, during the entire appeal period, there is no evidence of ankylosis, of dislocated semilunar cartilage, of removal of the semilunar cartilage, of impairment of the tibia and fibula, or of genu recurvatum of either knee so as to warrant a compensable rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 (2010).

In order for the Veteran to receive a compensable rating, the evidence must show at least slight recurrent subluxation or lateral instability for a rating under Diagnostic Code 5257.  For a rating in excess of 10 percent for either knee under Diagnostic Code 5257, there must be evidence of moderate recurrent subluxation or lateral instability.  

Generally, on examination, the Veteran has denied instability or subluxation.  Even though the August 2002 examiner felt that there was laxity of the anterior cruciate ligament in both knees which was causing painful instability, he ordered an MRI that revealed intact bilateral cruciate ligaments and chondromalcia patellae.  This result means that there were no objective findings of instability or subluxation.  Therefore, the preponderance of the evidence is against a finding that the Veteran warrants a compensable rating for instability and/or subluxation under Diagnostic Code 5257.  As noted above, the Veteran failed to appear for subsequently scheduled examinations in April 2006, April 2007, May 2010, August 2010 and October 2010.  Thus, the evidence that would have been obtained on examination cannot be considered.  In the absence of recurrent subluxation or instability of either knee, an initial rating in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the pendency of this appeal.    

The Board also finds that a higher initial rating is not warranted under DeLuca because although the Veteran has reported painful motion of the knees, pain has only been reported at 120 degrees, and there is no evidence showing that pain has additionally limited her range of motion or caused her additional functional impairment.

In June 1999, the Veteran reported that her knee pain was worse with prolonged sitting and going up and down stairs, and that walking was occasionally limited due to knee pain and that she experienced sensations of weakness and falling.  She also complained of grinding and swelling.  However, she also denied the use of orthotic or assistive devices, indicated that she was still able to run, and noted that she was able to get some relief from Tylenol.

In April 2000, the Veteran complained of increasing knee pain and occasional swelling of the knees.  She also reported that she was unable to squat, kneel or do heavy lifting; that she had difficulty going up and down stairs and running; and that she was unable to do prolonged walking because of her knee pain.  She indicated that most of her pain occurred when she put weight on her knees, especially when going up and down stairs or squatting.  She also indicated that changes in the weather made the pain worse.  However, as noted above, she was still able to demonstrate range of motion from 0 to 95 degrees, with no pain, and was able to ambulate independently.

On VA examination in August 2002, the Veteran reported daily bilateral knee pain, which lasted all day.  She complained of pain ambulating from a chair, walking and climbing stairs, but noted that the pain during walking did not limit her ability to walk.  She also complained of occasional swelling of the knees, but denied locking of the knees.  

On VA examination in September 2004, the Veteran complained of daily, constant, dull, aching bilateral knee pain with flare-ups on prolonged walking, climbing and descending stairs or ambulating from a chair.  She also complained of occasional swelling of the knees.  However, she denied locking or giving way.  She also denied the use of assistive devices and indicated that she was independent in ambulation and in activities of daily living, including feeding, grooming and dressing.  Gait was normal and nonantalgic, and the examiner indicated that there was no evidence of instability or subluxation, and that the Veteran had full range of motion.  The examiner also noted that there was evidence of weakened movement, secondary to pain, but no excessive fatigability or incoordination.

The Board notes that the September 2004 examiner did not indicate where the Veteran experienced pain during range of motion testing.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5260 or 5261 is not warranted, and a higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's knee symptoms, as discussed above, do not even rise to the level of a compensable rating under the schedular rating criteria.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an initial rating where unemployability is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).

In this case there is no evidence that the Veteran's service-connected bilateral knee disability has caused unemployability.  The September 2004 examination report shows that the Veteran reported that she was unemployed and that she had last worked in 2003.  She did not report that she stopped working due to a service-connected disability.  To the contrary, the evidence of record reflects that she was a full-time student.  In 2009 and 2011 statements, the Veteran reported that she was working and that she would likely have to work past the age of retirement due to the bad state of the economy.  As the evidence fails to show that she has been unemployable due to her service-connected knee disabilities, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

An initial rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


